COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Senior Judge Annunziata


JODY DOUGLAS BALES
                                                                MEMORANDUM OPINION *
v.     Record No. 1005-08-3                                         PER CURIAM
                                                                    JULY 22, 2008
K & O SYNTHETICS, INC. AND
 AUTO-OWNERS INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Jody Douglas Bales, pro se, on brief).

                 (Thomas G. Bell, Jr.; Timberlake, Smith, Thomas & Moses, P.C., on
                 brief), for appellees.


       Jody Douglas Bales (claimant) appeals a decision of the Workers’ Compensation

Commission dismissing his August 28, 2006 claim with prejudice. Claimant argues the

commission (1) violated his due process rights; and (2) abused its discretion by dismissing his

claim with prejudice when there were other options available. We have reviewed the record and

the commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for

the reasons stated by the commission in its final opinion. See Bales v. K & O Synthetics, Inc.,

VWC File No. 229-83-62 (Mar. 7, 2008). We dispense with oral argument and summarily

affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.